DETAILED ACTION
This office action is a response to the amendment and arguments filed on September 30, 2022.
Claims 1-14 are pending.
Claims 1-14 are rejected.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,051,233 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 7, filed September 30, 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see page 7-8, filed September 30, 2022, with respect to the double patenting rejection of Claims 1-14 have been fully considered and are persuasive.  The double patenting rejection of Claims 1-14 has been withdrawn in view of the terminal disclaimer. 

Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. U.S. Patent Application Publication 2020/0059987, hereinafter Hong, in view of Lee et al. U.S. Patent Application Publication 2019/0268831, hereinafter Lee.

Regarding Claim 1, Hong discloses a gNB configured to communicate with a UE which uses one of network slices (Abstract; Figure 1-6), the gNB comprising: 
a controller configured to set cell information, the cell information only indicating at least one cell which supports the network slice which the UE uses, the cell information being included in information related to RAN Notification Area in a Radio Resource Control (RRC) message to be transmitted from the gNB to the UE when the UE in RRC_CONNECTED is transitioned to RRC_INACTIVE (Controller of Figure 5; Paragraph [0090] the UE may be configured with one or more network slices through network slice information received through broadcast system information or an RRC reconfiguration message; Paragraph [0112-0136] the core network entity may transmit specific network slice information to the base station for setting up/configuring a UE context for a network slice in a handover process of the RRC connected UE. A UE configured with a network slice, a UE configured with data transmission and reception through a specific network slice, a UE available to network slicing, or a UE that for performing data communication based on a specific network slice through network slicing may transmit network slice request information to the core network entity in the case of at least one of i) when RRC connection establishment is performed, ii) when entering or leaving a cell/network supporting/allowing a current network slice, iii) when initiating or terminating a PDU session, iv) when network slicing related system information is changed, v) when a configured network slice for receiving through network slicing is changed, vi) when a configured network slice service for receiving through network slicing is changed, vii) when a network attachment is performed, viii) when a tracking area is updated, ix) when a service request is performed, x) when network connection registration is performed, or xi) when PDU session establishment is performed. As another example, a base station that has received network slice information from a UE or a core network entity, a base station that has indicated network slice information to a UE, a base station that has indicated a service/PDU session/bearer associated with a network slice to a UE, or a base station that processes data based on a corresponding network slice may transmit network slice request information to the core network entity in the case of at least one of i) when entering or leaving a cell/network supporting/allowing a current network slice, ii) when initiating or terminating a PDU session, iii) when network slicing related system information is changed, iv) when a configured network slice for receiving through network slicing is changed, v) when a configured network slice service for receiving through network slicing is changed, vi) when a network attachment is performed, vii) when a tracking area is updated, viii) when a service request is performed, ix) when network connection registration is performed, or x) when PDU session establishment is performed. The network slice request information may include network slice related information or configured network slice information. The network slice related information may be at least one of information for identifying a service/PDU session/bearer associated with corresponding network slice information and bearer information of a PDU session associated with the network slice; That is cell information and network slice information supported by each base station is included in information related to a RAN notification area in RRC signaling). 
Hong discloses cell information only indicating at least one cell which supports the network slice which the UE uses in system information (Paragraph [0067]) and briefly disclose an RRC inactive state for a UE (Paragraph [0099, 0102 and 0116]) but may not explicitly disclose the cell information being included in information related to a RAN Notification Area in a Radio Resource Control (RRC) message to be transmitted from the gNB to the UE when the UE in RRC_CONNECTED is transitioned to RRC_INACTIVE and a transmitter configured to transmit the RRC message to the UE in RRC_CONNECTED when the UE in RRC_CONNECTED is transitioned to RRC_INACTIVE.
However, Lee more specifically teaches the cell information being included in information related to a RAN Notification Area in a Radio Resource Control (RRC) message to be transmitted from the gNB to the UE when the UE in RRC_CONNECTED is transitioned to RRC_INACTIVE and a transmitter configured to transmit the RRC message to the UE in RRC_CONNECTED when the UE in RRC_CONNECTED is transitioned to RRC_INACTIVE (Figure 1, 5, 6, 8 and 10;  Paragraph [0104-0106] when the UE in RRC_INACTIVE triggers a RAN Area Update, the UE may transmit a RAN Area Update message to the base station. The RAN Area Update message may indicate the SI request. More specifically, while the UE in RRC_INACTIVE updates the RAN based area, the UE in RRC_INACTIVE may request other SI. As shown in FIG. 8, the requested SI may be signaled to the UE via downlink message during the RAN area update procedure. Preferably, even if the UE does not request the SI during the RAN area update procedure, if other SI is updated, the base station may transmit the other SI to the UE during the RAN area update procedure. More specifically, the base station may transmit the other SI to the UE performing the RAN area update while operating in the RRC_INACTIVE state.; Paragraph [0122-0125] the base station may broadcast minimum system information (SI) from a cell. The minimum SI may always be broadcasted from a cell. the base station may indicate to the UE whether or not other SI is being updated for each RRC state. More specifically, in case the base station indicates an SI update, the base station may indicate for which RRC state the SI update is performed. Information on whether or not the other SI is being updated for each RRC may be indicated via a paging message, a notification message, or the minimum SI. For example, the base station may indicate to the UE whether the other SI is being updated for the RRC_IDLE state, the RRC_CONNECTED state, the RRC_ACTIVE state, or the RRC_INACTIVE state; That is the base station transmits cell information included in information related to a RAN Notification Area in a RRC message when the UE in RRC_CONNECTED is transitioned to RRC_INACTIVE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hong with the teachings of Lee. Lee provides a solution which enables efficiently receiving the system information from the terminal (Lee Abstract; Paragraph [0006-0009]).

Regarding Claim 3, Hong in view of Lee disclose the gNB according to Claim 1. Hong in view of Lee further disclose a receiver configured to receive a message from another gNB via a Xn interface, the message including network slice information which indicates at least one network slice which is supported at least one cell of the other gNB (Hong Figure 1-3; Paragraph [0127-0134] a target cell/base station may include the network slice information in a handover response inter-base station interface (Xn) message or a handover command inter-node RRC message. For example, network slice information that is supported/allowed by a target cell/base station may be included in the handover response inter-base station interface (Xn) message or the handover command inter-node RRC message; Lee Paragraph [0030 and 0066]).

Regarding Claim 4, Hong in view of Lee disclose the gNB according to Claim 1. Hong in view of Lee further disclose a receiver configured to receive a message from another gNB via a Xn interface, the message including a network slice information which indicates at least one network slice which is supported at least one cell of the other gNB, wherein the message is transmitted from the other gNB to notify the gNB of update of the network slice information (Hong Figure 1-3; Paragraph [0127-0134] a target cell/base station may include the network slice information in a handover response inter-base station interface (Xn) message or a handover command inter-node RRC message. For example, network slice information that is supported/allowed by a target cell/base station may be included in the handover response inter-base station interface (Xn) message or the handover command inter-node RRC message; Updating of network slice information between base stations; Lee Paragraph [0030 and 0066]).

Regarding Claim 5, Hong discloses a User Equipment (UE) configured to communicate with a gNB which supports one of network slices(Abstract; Figure 1-6), the UE comprising: 
a receiver configured to receive a Radio Resource Control (RRC) message from the gNB to transition the UE in RRC_CONNECTED to RRC_INACTIVE, the RRC message including information related to a RAN Notification Area, the information related to the RAN Notification Area including cell information which indicates only at least one cell which supports the network slice which the UE uses and a controller configured to transition UE in the RRC_CONNECTED to RRC_INACTIVE. (receiver of Figure 6; Paragraph [0090] the UE may be configured with one or more network slices through network slice information received through broadcast system information or an RRC reconfiguration message; Paragraph [0112-0136] the core network entity may transmit specific network slice information to the base station for setting up/configuring a UE context for a network slice in a handover process of the RRC connected UE. A UE configured with a network slice, a UE configured with data transmission and reception through a specific network slice, a UE available to network slicing, or a UE that for performing data communication based on a specific network slice through network slicing may transmit network slice request information to the core network entity in the case of at least one of i) when RRC connection establishment is performed, ii) when entering or leaving a cell/network supporting/allowing a current network slice, iii) when initiating or terminating a PDU session, iv) when network slicing related system information is changed, v) when a configured network slice for receiving through network slicing is changed, vi) when a configured network slice service for receiving through network slicing is changed, vii) when a network attachment is performed, viii) when a tracking area is updated, ix) when a service request is performed, x) when network connection registration is performed, or xi) when PDU session establishment is performed. As another example, a base station that has received network slice information from a UE or a core network entity, a base station that has indicated network slice information to a UE, a base station that has indicated a service/PDU session/bearer associated with a network slice to a UE, or a base station that processes data based on a corresponding network slice may transmit network slice request information to the core network entity in the case of at least one of i) when entering or leaving a cell/network supporting/allowing a current network slice, ii) when initiating or terminating a PDU session, iii) when network slicing related system information is changed, iv) when a configured network slice for receiving through network slicing is changed, v) when a configured network slice service for receiving through network slicing is changed, vi) when a network attachment is performed, vii) when a tracking area is updated, viii) when a service request is performed, ix) when network connection registration is performed, or x) when PDU session establishment is performed. The network slice request information may include network slice related information or configured network slice information. The network slice related information may be at least one of information for identifying a service/PDU session/bearer associated with corresponding network slice information and bearer information of a PDU session associated with the network slice; That is cell information and network slice information supported by each base station is included in information related to a RAN notification area in RRC signaling),
Hong discloses cell information only indicating at least one cell which supports the network slice which the UE uses in system information (Paragraph [0067]) and briefly disclose an RRC inactive state for a UE (Paragraph [0099, 0102 and 0116]) but may not explicitly disclose disclose a receiver configured to receive a Radio Resource Control (RRC) message from the gNB to transition the UE in RRC_CONNECTED to RRC_INACTIVE and a controller configured to transition the UE in the RRC_CONNECTED to RRC_INACTIVE. 
However, Lee more specifically teaches a receiver configured to receive a Radio Resource Control (RRC) message from the gNB to transition the UE in RRC_CONNECTED to RRC_INACTIVE and a controller configured to transition the UE in the RRC_CONNECTED to RRC_INACTIVE (Figure 1, 5, 6, 8 and 10;  Paragraph [0104-0106] when the UE in RRC_INACTIVE triggers a RAN Area Update, the UE may transmit a RAN Area Update message to the base station. The RAN Area Update message may indicate the SI request. More specifically, while the UE in RRC_INACTIVE updates the RAN based area, the UE in RRC_INACTIVE may request other SI. As shown in FIG. 8, the requested SI may be signaled to the UE via downlink message during the RAN area update procedure. Preferably, even if the UE does not request the SI during the RAN area update procedure, if other SI is updated, the base station may transmit the other SI to the UE during the RAN area update procedure. More specifically, the base station may transmit the other SI to the UE performing the RAN area update while operating in the RRC_INACTIVE state.; Paragraph [0122-0125] the base station may broadcast minimum system information (SI) from a cell. The minimum SI may always be broadcasted from a cell. the base station may indicate to the UE whether or not other SI is being updated for each RRC state. More specifically, in case the base station indicates an SI update, the base station may indicate for which RRC state the SI update is performed. Information on whether or not the other SI is being updated for each RRC may be indicated via a paging message, a notification message, or the minimum SI. For example, the base station may indicate to the UE whether the other SI is being updated for the RRC_IDLE state, the RRC_CONNECTED state, the RRC_ACTIVE state, or the RRC_INACTIVE state; That is the base station transmits cell information included in information related to a RAN Notification Area in a RRC message when the UE in RRC_CONNECTED is transitioned to RRC_INACTIVE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hong with the teachings of Lee. Lee provides a solution which enables efficiently receiving the system information from the terminal (Lee Abstract; Paragraph [0006-0009]).

Regarding Claim 7, Hong in view of Lee disclose the UE according to Claim 5. Hong in view of Lee further disclose wherein the controller is further configured to decide whether the UE transmits a message to another gNB based on whether information of the cell which the UE decide to camp on is included in the cell information (Hong Paragraph [0071-0075, 0090-0097 and 0131-0136] While a UE is located in a source cell (or a current cell or a camped cell), the UE may recognize whether a neighbor cell to which the UE is intended to move supports/allows a specific network slice based on on-demand system information associated with network slicing related system information or network slicing related minimum system information of a neighbor cell, or indication information over RRC dedicated signaling (e.g., an RRC release message) for identifying whether the neighbor cell supports the network slicing; the UE may request a network slicing service to an application server for supporting the specific network slice through unicast, reselect a cell supporting/allowing the specific network slice, or reselect a cell by generating a cell reselection priority of the cell not supporting/allowing the specific network slice to be a lower priority. To this end, the NR cell may generate the cell reselection priority differently according to whether the neighbor cell supports/allows the specific network slice, and then indicate this to the UE. The UE may perform cell reselection by assigning a priority to a cell supporting/allowing the specific network slice configured for the UE. When one or more network slices are configured for the UE, the UE may perform the cell reselection based on a cell reselection priority of a network slice (e.g., selecting a network slice having a higher priority) according to network slice priority information configured/allowed/indicated by a core network entity. The UE may perform the handover while maintaining the continuity of a service through the network slice; That is based on the Cell information and network slice information the UE transmits a message to the another gNB which the Cell decides to camp to utilize the network slice supported).

Regarding Claim 8, Hong in view of Lee disclose the UE according to Claim 7. Hong in view of Lee further disclose a transmitter configured to transmit the message to the other gNB, if the information of the cell which the UE decide to camp on is not included in the cell information (Hong Paragraph [0071-0075, 0090-0097 and 0131-0136] While a UE is located in a source cell (or a current cell or a camped cell), the UE may recognize whether a neighbor cell to which the UE is intended to move supports/allows a specific network slice based on on-demand system information associated with network slicing related system information or network slicing related minimum system information of a neighbor cell, or indication information over RRC dedicated signaling (e.g., an RRC release message) for identifying whether the neighbor cell supports the network slicing; the UE may request a network slicing service to an application server for supporting the specific network slice through unicast, reselect a cell supporting/allowing the specific network slice, or reselect a cell by generating a cell reselection priority of the cell not supporting/allowing the specific network slice to be a lower priority. To this end, the NR cell may generate the cell reselection priority differently according to whether the neighbor cell supports/allows the specific network slice, and then indicate this to the UE. The UE may perform cell reselection by assigning a priority to a cell supporting/allowing the specific network slice configured for the UE. When one or more network slices are configured for the UE, the UE may perform the cell reselection based on a cell reselection priority of a network slice (e.g., selecting a network slice having a higher priority) according to network slice priority information configured/allowed/indicated by a core network entity. The UE may perform the handover while maintaining the continuity of a service through the network slice; That is based on the Cell information and network slice information the UE transmits a message to the another gNB which the Cell decides to camp to utilize the network slice supported).

Regarding Claim 9, Hong in view of Lee disclose the UE according to Claim 7. Hong in view of Lee further disclose a transmitter configured not to transmit the message to the other gNB, if the information of the cell which the UE decide to camp on is included in the cell information (Hong Paragraph [0071-0075, 0090-0097 and 0131-0136] While a UE is located in a source cell (or a current cell or a camped cell), the UE may recognize whether a neighbor cell to which the UE is intended to move supports/allows a specific network slice based on on-demand system information associated with network slicing related system information or network slicing related minimum system information of a neighbor cell, or indication information over RRC dedicated signaling (e.g., an RRC release message) for identifying whether the neighbor cell supports the network slicing; the UE may request a network slicing service to an application server for supporting the specific network slice through unicast, reselect a cell supporting/allowing the specific network slice, or reselect a cell by generating a cell reselection priority of the cell not supporting/allowing the specific network slice to be a lower priority. To this end, the NR cell may generate the cell reselection priority differently according to whether the neighbor cell supports/allows the specific network slice, and then indicate this to the UE. The UE may perform cell reselection by assigning a priority to a cell supporting/allowing the specific network slice configured for the UE. When one or more network slices are configured for the UE, the UE may perform the cell reselection based on a cell reselection priority of a network slice (e.g., selecting a network slice having a higher priority) according to network slice priority information configured/allowed/indicated by a core network entity. The UE may perform the handover while maintaining the continuity of a service through the network slice; That is based on the Cell information and network slice information the UE transmits a message to the another gNB which the Cell decides to camp to utilize the network slice supported).

Regarding Claim 10, Hong discloses a method of a User Equipment (UE) configured to communicate with a gNB supporting one of network slices (Abstract; Figure 1-6), the method comprising: 
receiving a Radio Resource Control (RRC) message message from the gNB to transition the UE in RRC_CONNECTED to RRC_INACTIVE, the RRC message including information related to a RAN Notification Area, the information related to RAN Notification Area including cell information which indicates only at least one cell which supports the network slice which the UE uses (Receiver of Figure 6; Paragraph [0090] the UE may be configured with one or more network slices through network slice information received through broadcast system information or an RRC reconfiguration message; Paragraph [0112-0136] the core network entity may transmit specific network slice information to the base station for setting up/configuring a UE context for a network slice in a handover process of the RRC connected UE. A UE configured with a network slice, a UE configured with data transmission and reception through a specific network slice, a UE available to network slicing, or a UE that for performing data communication based on a specific network slice through network slicing may transmit network slice request information to the core network entity in the case of at least one of i) when RRC connection establishment is performed, ii) when entering or leaving a cell/network supporting/allowing a current network slice, iii) when initiating or terminating a PDU session, iv) when network slicing related system information is changed, v) when a configured network slice for receiving through network slicing is changed, vi) when a configured network slice service for receiving through network slicing is changed, vii) when a network attachment is performed, viii) when a tracking area is updated, ix) when a service request is performed, x) when network connection registration is performed, or xi) when PDU session establishment is performed. As another example, a base station that has received network slice information from a UE or a core network entity, a base station that has indicated network slice information to a UE, a base station that has indicated a service/PDU session/bearer associated with a network slice to a UE, or a base station that processes data based on a corresponding network slice may transmit network slice request information to the core network entity in the case of at least one of i) when entering or leaving a cell/network supporting/allowing a current network slice, ii) when initiating or terminating a PDU session, iii) when network slicing related system information is changed, iv) when a configured network slice for receiving through network slicing is changed, v) when a configured network slice service for receiving through network slicing is changed, vi) when a network attachment is performed, vii) when a tracking area is updated, viii) when a service request is performed, ix) when network connection registration is performed, or x) when PDU session establishment is performed. The network slice request information may include network slice related information or configured network slice information. The network slice related information may be at least one of information for identifying a service/PDU session/bearer associated with corresponding network slice information and bearer information of a PDU session associated with the network slice; That is cell information and network slice information supported by each base station is included in information related to a RAN notification area in RRC signaling), 
Hong discloses cell information only indicating at least one cell which supports the network slice which the UE uses in system information (Paragraph [0067]) and briefly disclose an RRC inactive state for a UE (Paragraph [0099, 0102 and 0116]) but may not explicitly disclose receiving a Radio Resource Control (RRC) message from the gNB to transition the UE in RRC_CONNECTED to RRC_INACTIVE and a transitioning the UE in the RRC_CONNECTED to RRC_INACTIVE. 
However, Lee more specifically teaches receiving a Radio Resource Control (RRC) message from the gNB to transition the UE in RRC_CONNECTED to RRC_INACTIVE and a transitioning the UE in the RRC_CONNECTED to RRC_INACTIVE (Figure 1, 5, 6, 8 and 10;  Paragraph [0104-0106] when the UE in RRC_INACTIVE triggers a RAN Area Update, the UE may transmit a RAN Area Update message to the base station. The RAN Area Update message may indicate the SI request. More specifically, while the UE in RRC_INACTIVE updates the RAN based area, the UE in RRC_INACTIVE may request other SI. As shown in FIG. 8, the requested SI may be signaled to the UE via downlink message during the RAN area update procedure. Preferably, even if the UE does not request the SI during the RAN area update procedure, if other SI is updated, the base station may transmit the other SI to the UE during the RAN area update procedure. More specifically, the base station may transmit the other SI to the UE performing the RAN area update while operating in the RRC_INACTIVE state.; Paragraph [0122-0125] the base station may broadcast minimum system information (SI) from a cell. The minimum SI may always be broadcasted from a cell. the base station may indicate to the UE whether or not other SI is being updated for each RRC state. More specifically, in case the base station indicates an SI update, the base station may indicate for which RRC state the SI update is performed. Information on whether or not the other SI is being updated for each RRC may be indicated via a paging message, a notification message, or the minimum SI. For example, the base station may indicate to the UE whether the other SI is being updated for the RRC_IDLE state, the RRC_CONNECTED state, the RRC_ACTIVE state, or the RRC_INACTIVE state; That is the base station transmits cell information included in information related to a RAN Notification Area in a RRC message when the UE in RRC_CONNECTED is transitioned to RRC_INACTIVE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hong with the teachings of Lee. Lee provides a solution which enables efficiently receiving the system information from the terminal (Lee Abstract; Paragraph [0006-0009]).

Regarding Claim 12, Hong in view of Lee disclose the method according to Claim 10. Hong in view of Lee further disclose deciding whether the UE transmits a message to another gNB based on whether information of the cell which the UE decide to camp on is included in the cell information (Hong Paragraph [0071-0075, 0090-0097 and 0131-0136] While a UE is located in a source cell (or a current cell or a camped cell), the UE may recognize whether a neighbor cell to which the UE is intended to move supports/allows a specific network slice based on on-demand system information associated with network slicing related system information or network slicing related minimum system information of a neighbor cell, or indication information over RRC dedicated signaling (e.g., an RRC release message) for identifying whether the neighbor cell supports the network slicing; the UE may request a network slicing service to an application server for supporting the specific network slice through unicast, reselect a cell supporting/allowing the specific network slice, or reselect a cell by generating a cell reselection priority of the cell not supporting/allowing the specific network slice to be a lower priority. To this end, the NR cell may generate the cell reselection priority differently according to whether the neighbor cell supports/allows the specific network slice, and then indicate this to the UE. The UE may perform cell reselection by assigning a priority to a cell supporting/allowing the specific network slice configured for the UE. When one or more network slices are configured for the UE, the UE may perform the cell reselection based on a cell reselection priority of a network slice (e.g., selecting a network slice having a higher priority) according to network slice priority information configured/allowed/indicated by a core network entity. The UE may perform the handover while maintaining the continuity of a service through the network slice; That is based on the Cell information and network slice information the UE transmits a message to the another gNB which the Cell decides to camp to utilize the network slice supported).

Regarding Claim 13, Hong in view of Lee disclose the method according to Claim 12. Hong in view of Lee further disclose transmitting the message to the other gNB, if the information of the cell which the UE decide to camp on is not included in the cell information (Hong Paragraph [0071-0075, 0090-0097 and 0131-0136] While a UE is located in a source cell (or a current cell or a camped cell), the UE may recognize whether a neighbor cell to which the UE is intended to move supports/allows a specific network slice based on on-demand system information associated with network slicing related system information or network slicing related minimum system information of a neighbor cell, or indication information over RRC dedicated signaling (e.g., an RRC release message) for identifying whether the neighbor cell supports the network slicing; the UE may request a network slicing service to an application server for supporting the specific network slice through unicast, reselect a cell supporting/allowing the specific network slice, or reselect a cell by generating a cell reselection priority of the cell not supporting/allowing the specific network slice to be a lower priority. To this end, the NR cell may generate the cell reselection priority differently according to whether the neighbor cell supports/allows the specific network slice, and then indicate this to the UE. The UE may perform cell reselection by assigning a priority to a cell supporting/allowing the specific network slice configured for the UE. When one or more network slices are configured for the UE, the UE may perform the cell reselection based on a cell reselection priority of a network slice (e.g., selecting a network slice having a higher priority) according to network slice priority information configured/allowed/indicated by a core network entity. The UE may perform the handover while maintaining the continuity of a service through the network slice; That is based on the Cell information and network slice information the UE transmits a message to the another gNB which the Cell decides to camp to utilize the network slice supported).

Regarding Claim 14, Hong in view of Lee disclose the method according to Claim 12. Hong in view of Lee further disclose transmitting the message to the other gNB, if the information of the cell which the UE decide to camp on is included in the cell information (Hong Paragraph [0071-0075, 0090-0097 and 0131-0136] While a UE is located in a source cell (or a current cell or a camped cell), the UE may recognize whether a neighbor cell to which the UE is intended to move supports/allows a specific network slice based on on-demand system information associated with network slicing related system information or network slicing related minimum system information of a neighbor cell, or indication information over RRC dedicated signaling (e.g., an RRC release message) for identifying whether the neighbor cell supports the network slicing; the UE may request a network slicing service to an application server for supporting the specific network slice through unicast, reselect a cell supporting/allowing the specific network slice, or reselect a cell by generating a cell reselection priority of the cell not supporting/allowing the specific network slice to be a lower priority. To this end, the NR cell may generate the cell reselection priority differently according to whether the neighbor cell supports/allows the specific network slice, and then indicate this to the UE. The UE may perform cell reselection by assigning a priority to a cell supporting/allowing the specific network slice configured for the UE. When one or more network slices are configured for the UE, the UE may perform the cell reselection based on a cell reselection priority of a network slice (e.g., selecting a network slice having a higher priority) according to network slice priority information configured/allowed/indicated by a core network entity. The UE may perform the handover while maintaining the continuity of a service through the network slice; That is based on the Cell information and network slice information the UE transmits a message to the another gNB which the Cell decides to camp to utilize the network slice supported).

Claims 2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Lee as applied to claim 1, 5 and 10 above, and further in view of Zee et al. U.S. Patent Application Publication 2019/0028941, hereinafter Zee.

Regarding Claim 2, 6 and 11, Hong in view of Lee disclose the gNB, UE and method according to Claim 1, 5 and 10. Hong in view of Lee may not explicitly disclose wherein the information related to the RAN Notification Area includes an identifier indicating an area of a RAN Notification. 
However, Zee more specifically teaches wherein the information related to the RAN Notification Area includes an identifier indicating an area of a RAN Notification (Paragraph [0025-002] The cellAccessRelatedInfo may contain up to 6 different PLMN-IDs to support network sharing. A single Tracking Area Code (TAC) is used for all the different PLMN-IDs to build up to 6 different Tracking Area Identities. In addition, Cell Identity and CSG related information are examples of additional information included in the SIB1. The SIB1 may further contain multiple other information elements as described in 3GPP TS 36.331; Paragraph= [0150-0161] a broadcasted SIB from the RAN nodes 12, 13, 14 over the RRC protocol. The SIB according to this embodiment is updated to comprise information on the networks supported by each cell of the RAN node 12, 13, 14, indicated via the PLMN-ID, and the corresponding network slices supported by each cell for each supported network. The supported network and the corresponding supported slice may be indicated as <. For the scenario described in FIG. 10 the wireless device 10 receives a SIB from the RAN node 12, comprising the indication <PLMN-ID=A><Slice-ID=a><PLMN-ID=A><Slice-ID=b><PLMN-ID=B><Slice-ID=d> which indicates that the cell of the RAN node 12 supports network A and the slices a and b in network A, and network B and slice d in network B. The SIB may further comprise a Tracking Area Code (TAC) indicating the tracking area of the cells of the RAN node; That is an identifier indicating an area of a RAN Notification is included in the RAN notification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hong in view of Lee with the teachings of Zee. Zee provides a solution for providing efficient on-demand media delivery, media awareness and efficient support for broadcast services. The method enables minimizing slice identifier (ID) coordination between networks. The method enables minimizing unnecessary signaling from the wireless device to cells and/or RAN nodes that are not support the network slice of the wireless device so as to increase performance of the communications network and reduce risk of the wireless device camping on an erroneous cell, thus improving reliability of the communications network (Zee Abstract; Paragraph [0046 and 0091-0093]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414